Case 1:19-cv-05542-RPK-CLP Document 37-1 Filed 10/09/20 Page 1 of 23 PageID #: 242




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
   --------------------------------------------------------------------X
      KINGSLEY PALMER,
      SHARON PALMER,                                                          Case No. 19-cv-5542
                                              Plaintiffs,                       (RKK) (CLP)
                       -against-


      THE CITY OF NEW YORK,
      INSPECTOR ELLIOT COLON,
      POLICE OFFICER RAMOS,
      ADAM GIACLOANE, SHIELD NO. 13860,
      NICHOLAS CARDIERI, SHIELD NO. 11420
      REGGIE AKA FRANK SINGH,
      E 40 BUYERS IG, LLC,
      STEPHEN SAMUEL WEINTRAUB,
                                                Defendants.
   -----------------------------------------------------------------------X


            MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS
           PLAINTIFFS’ AMENDED COMPLAINT ON BEHALF OF DEFENDANT
                          STEPHEN S. WEINTRAUB, ESQ.

                                                      FURMAN KORNFELD & BRENNAN LLP
                                                      Attorneys for Defendant
                                                      STEPHEN S. WEINTRAUB, ESQ.
                                                      61 Broadway, 26th Floor
                                                      New York, New York 10006
                                                      Tel: (212) 867-4100
                                                      Fax: (212) 867-4118
                                                      FKB File No.: 303.021

  By Counsel:

  Rachel Aghassi, Esq.
Case 1:19-cv-05542-RPK-CLP Document 37-1 Filed 10/09/20 Page 2 of 23 PageID #: 243




                                                   TABLE OF CONTENTS

  TABLE OF AUTHORITIES ...................................................................................................... ii

  PRELIMINARY STATEMENT…………………………………………………………….........1

  STATEMENT OF FACTS .......................................................................................................... 3

  PROCEDURAL HISTORY ........................................................................................................ 5

  STANDARD REVIEW............................................................................................................... 7

  ARGUMENT .............................................................................................................................. 8

         POINT I: THE AMENDED COMPLAINT FAILS TO STATE A CAUSE OF
                  ACTION UNDER 42 USC § 1983 .................................................................... 8

                           A. Plaintiffs’ Complaint Fails to Allege the ‘Joint Activity’…………….……9

                           B. Plaintiffs’ Complaint Fails to Allege the Conspiracy…………………….11

                           C. Plaintiffs’ Complaint Fails to Allege Attorney Weintraub’s
                              Personal Involvement……………………………………………………..12

         POINT II: PLAINTIFFS’ CLAIM FOR VIOLATION OF THE AUTOMATIC
                STAY FAILS AS A MATTER OF LAW ............................................................ 12

         POINT III: THIS COURT SHOULD DECLINE TO EXERCISE SUPPLEMENTAL
               JURISDICTION OVER PLAINTIFFS’ STATE-LAW CLAIMS WHICH
               OTHERWISE FAIL AS A MATTER OF LAW....……………. .......................... 14

                           A. Plaintiffs’ Fail to Allege a False Imprisonment Claim under
                              New York Law……………………………………………………………14

                           B. Plaintiffs’ Complaint Fails to Allege Conspiracy under
                              New York Law……………………………………………………………15

                           C. Plaintiffs’ Complaint Fails to Allege Constitutional Tort………………...15

                           D. Plaintiffs’ Complaint Fails to Allege Malicious Prosecution……………..15

                           E. Plaintiffs’ Complaint Fails to Allege Intentional Infliction
                              of Emotional Distress……………………………………………………..17
  CONCLUSION ......................................................................................................................... 17




                                                                      i
Case 1:19-cv-05542-RPK-CLP Document 37-1 Filed 10/09/20 Page 3 of 23 PageID #: 244




                                                 TABLE OF AUTHORITIES

  CASES ............................................................................................................................. Page(s)

  Adickes v. S. H. Kress & Co.,
  398 U.S. 144 (1970)…………………………………………………………………………….....9

  Alexander & Alexander, Inc. v. Fritzen,
  68 N.Y.2d 968 (1986)……………………………………………………………………………15

  Ashcroft v. Iqbal,
  556 U.S. 662 (2009) ......................... …………………………..…………………………………7

  ATSI Communications, Inc. v. Shaar Fund, Ltd.,
  493 F.3d 87 (2d Cir. 2007)…………………………..…………………………………………….8

  Baker v. City of New York,
  44 A.D.3d 977 (2d Dept. 2007)……………………………………………………………...15, 16

  Bang v. Utopia Restaurant,
  923 F. Supp. 46 (S.D.N.Y. 1996)……………..…………………………………………………..9

  Bell Atlantic Corp. v. Twombly,
  550 U.S. 544 (2007)……………………………………………………………………………. 7-8

  Bourdon v. Loughren,
  386 F.3d 88 (2d Cir. 2004)…………………..…………………………………………………….9

  Brackett v. Griswold,
  112 N.Y. 454 (1889)……………………………………………………………………………..15

  Brown v. Sears Roebuck & Co,
  297 A.D.2d 205 (1st Dept. 2002)………………………………………………………………...16

  Carrington v. City of New York,
  201 A.D.2d 525 (2d Dept. 1994)………………….……………………………………………..14

  Ciambriello v. County of Nassau,
  292 F.3d 307 (2d Cir. 2002)……………..……………………………………………………….11

  Cortec Industries, Inc. v. Sum Holding L.P.,
  949 F.2d 42 (2d Cir. 1991)………………………………………………………………………...8

  Cosmas v. Hassett,
  886 F.2d 8 (2d Cir. 1989)……………..…………………………………..……………………….8




                                                                      ii
Case 1:19-cv-05542-RPK-CLP Document 37-1 Filed 10/09/20 Page 4 of 23 PageID #: 245




  Crysen/Montenay Energy Co. v. Esselen Assoc., Inc.,
  902 F.2d 1098 (2d Cir. 1990)…………...………………………………………………………..13

  Danahy v. Meese,
  84 A.D.2d 670 (4th Dept. 1981)…………………………………………………………………15

  DeJesus v. Sears Roebuck & Co.,
  87 F.3d 65 (2d Cir. 1996)………………..………………………………………………………...7

  Dwares v. City of New York,
  985 F.2d 94 (2d Cir.1993)……………………………………………………. ……………....8, 11

  Giraldo v. Kessler,
  694 F.3d 161 (2d Cir. 2012)……………………………………………………………………….8

  In re Grinspan,
  597 B.R. 725 (Bankr E.D.N.Y. 2019)……………………………………………………………13

  Guiles v. Simser,
  35 A.D.3d 1054 (3d Dept. 2006)………………………………………………………………...17

  Hernandez v. United States,
  939 F3d 191 (2d Cir 2019)……………………………………………………………………….14

  Howell v. New York Post Co., Inc.,
  81 N.Y.2d 115 (1993)……………………………………………………………………………17

  Kuklachev v. Gelfman,
  600 F.Supp.2d 437 (E.D.N.Y. 2009)……………………………………………………………...7

  In re Laskaratos,
  605 B.R. 282 (Bankr E.D.N.Y. 2019)…………………..……..…………………………………13

  In re Leiba
  529 B.R. 501 (Bankr. E.D.N.Y. 2015)…………………………………………………………...13

  Lupski v. County of Nassau,
  32 A.D.3d 997 (2d Dept. 2006)………………………………………………………………….16

  McKinnon v. Patterson,
  568 F.2d 930 (2d Cir 1977)…………………………………………… .. …………….…………12

  Nicholas v. Goord,
  430 F.3d 652 (2d Cir. 2005)…………….…………………………………………………..…….9

  Pangburn v. Culbertson,
  200 F.3d 65 (2d Cir. 1999)………………….…………………………………………….……..11


                                        iii
Case 1:19-cv-05542-RPK-CLP Document 37-1 Filed 10/09/20 Page 5 of 23 PageID #: 246




  Pappas v. Passias,
  271 A.D.2d 420 (2d Dept. 2000)………………………………………………………………...15

  Provost v. City of Newburgh,
  262 F.3d 146 (2d Cir.2001)………………………………………………………………………12

  Rice v. City of New York,
  275 F. Supp. 3d 395 (E.D.N.Y. 2017)………………………………………………….......... 10-11

  Snider v. Dylag,
  188 F.3d 51 (2d Cir.1999)………………..……………………………………………………….8

  Sykes v. Bank of America,
  723 F.3d 399 (2d Cir. 2013)………………………………………………………………………9

  Williams v. State,
  90 A.D.2d 861 (3d Dept. 1982)………………………………………………………………….14

  Wright v. Smith,
  21 F.3d 496 (2d Cir.1994)………………………………………………………………………..12

  Wong v. Yoo,
  649 F. Supp. 2d 34 (E.D.N.Y. 2009)……………………...……………………..……………9, 12

  STATUTES

  11 U.S.C. § 362……………...…………………………………………………...………........2, 12

  28 U.S.C. § 1367 ........ ……………...………………………………………………………..…..14

  42 U.S.C. § 1983…………………………………………………………………………… passim

  42 U.S.C. § 1988…………………………………………………………………………………..2

  Fed. R. Civ. P. § 8 .................................. ……………………………………...…………………7

  Fed. R. Civ. P. § 11 ................................ ……………………………………...…………………2

  Fed. R. Civ. P. § 12 ................................... ……...………………………….……………... passim

  N.Y. Const. Art. I § 5 ..... ……..…………………..………………….……………………….2, 15

  N.Y. Const. Art. I § 6 .... …………….…….………….……………………………………….2, 15

  N.Y. Const. Art. I § 12 .... ………………...……………………………………………….…..2, 15



                                             iv
Case 1:19-cv-05542-RPK-CLP Document 37-1 Filed 10/09/20 Page 6 of 23 PageID #: 247




                                     PRELIMINARY STATEMENT

            This Memorandum of Law is respectfully submitted on behalf of Defendant Stephen S.

  Weintraub, Esq. (“Attorney Weintraub”) in support of Attorney Weintraub’s motion to dismiss,

  pursuant to F.R.C.P. §12(b)(6), the Amended Complaint of Plaintiffs Kingsley Palmer and Sharon

  Palmer (collectively “Plaintiffs”) as against Attorney Weintraub with prejudice. Plaintiffs’ action

  must be dismissed because Plaintiffs fail to state a valid cause of action against Attorney

  Weintraub.

            This matter stems from (1) a foreclosure action brought against homeowner Plaintiffs in

  2013 (the “Foreclosure Action”) relating to property located at 891 East 40th St, Brooklyn, New

  York 11210 (the “Premises”), (2) a post-foreclosure holdover proceeding in housing court in 2018

  relating to the Premises, and (3) Plaintiffs’ alleged eviction from the Premises.             Attorney

  Weintraub represented the buyers of the Premises, co-defendant E 40 Buyers IG, LLC (“E 40

  Buyers”), in item (2) the successful holdover proceeding, but was not retained to take any steps

  with respect to (1) the Foreclosure Action, and (3) obtaining a warrant of eviction.

            Notably, Plaintiffs filed their initial complaint on October 1, 2019, 1 speculatively alleging

  that someone from Attorney Weintraub’s office appeared in the Foreclosure Action related to an

  order to show cause to stay their eviction, that this unnamed person threatened Plaintiffs with

  eviction, and that their ensuing eviction and arrest despite the interim stay in place, was somehow

  vaguely Attorney Weintraub’s fault. On February 12, 2020, the undersigned counsel in good faith

  informed Plaintiffs’ counsel that Attorney Weintraub was never retained to represent E 40 Buyers

  in the underlying Foreclosure Action and did not represent, or appear on their behalf, at the June

  26, 2019 appearance as Plaintiffs’ alleged in their initial complaint. A stipulation to extend



  1
      See ECF No. 1.
Case 1:19-cv-05542-RPK-CLP Document 37-1 Filed 10/09/20 Page 7 of 23 PageID #: 248




  Attorney Weintraub’s time to answer the complaint was entered into with Plaintiffs’ counsel for

  the express purpose of allowing Plaintiffs’ counsel time to investigate and withdraw the frivolous

  action against Attorney Weintraub. During a subsequent teleconference held before this Court on

  August 24, 2020, Plaintiffs’ counsel admitted that he did not obtain any additional information to

  implicate Attorney Weintraub, yet shockingly put in new allegations in the instant Amended

  Complaint (or the “Complaint”), with no good faith basis, affirmatively asserting that Attorney

  Weintraub was present at the order to show cause hearing and that he made certain comments to

  Plaintiffs. This motion will serve as notice that if such improper claims are not withdrawn in 21

  days, Attorney Weintraub reserves the right to move for sanctions under FRCP § 11.

         More importantly, even if the allegations in the Amended Complaint were true, which they

  are not, Plaintiffs’ fail to state a single valid cause of action against Attorney Weintraub, who was

  not acting under the color of law necessary to sustain Plaintiffs’ claims. In total, Plaintiffs allege

  eight (8) causes of action against Attorney Weintraub, including civil rights violations under 42

  U.S.C. § 1983 and § 1988, as well as violations under the Fourth, Fifth, and Fourteenth

  Amendments of the United States Constitution and under §§ 5, 6, and 12 of the New York

  Constitution, false imprisonment, violation of an automatic stay under 11 U.S.C. § 362, civil

  conspiracy, intentional infliction of emotional distress, and malicious prosecution, all relating to

  attempts to evict Plaintiffs. However, the Complaint does not allege Attorney Weintraub was

  involved in any way in regard to the issuance of a warrant and later eviction of the Plaintiffs,

  beyond mere speculation.

         Indeed, even when considering Plaintiffs’ new speculative, improper and outright incorrect

  allegations, the Complaint still fails to allege a single cause of action against Attorney Weintraub

  who is not a state actor and was not involved, nor alleged to have been involved, in Plaintiffs



                                                    2
Case 1:19-cv-05542-RPK-CLP Document 37-1 Filed 10/09/20 Page 8 of 23 PageID #: 249




  eviction or arrest. Accordingly, this Complaint is entirely unsustainable on the law and the factual

  assertions are, at best, broad speculation, and at worst, a gross misrepresentation of the underlying

  facts of the case.

                                           STATEMENT OF FACTS2

            In 2013, CitiMortgage brought a foreclosure action against homeowner Plaintiffs (the

  “Foreclosure Action”), 3 in connection with the Premises. A judgment of foreclosure and sale was

  eventually issued and on July 20, 2018, co-defendant E 40 Buyers purchased the Premises at a

  foreclosure sale held pursuant to the judgment of foreclosure. Attorney Weintraub was not

  involved in the Foreclosure Action.

            After E 40 Buyers took title to the property, Attorney Weintraub was retained by them in

  connection with a separate holdover proceeding commenced in the housing court in the Civil Court

  of the City of New York, Kings County (the “Holdover Proceeding”). 4 The purpose of Attorney

  Weintraub’s representation was to obtain a judgment of possession against Plaintiffs after the

  foreclosure. See Weintraub Aff. ¶ 3. 5 Attorney Weintraub never appeared in person and instead,

  Attorney Weintraub retained Marc Aronson, Esq. (“Attorney Aronson”) to appear on Attorney

  Weintraub’s behalf on a per diem basis. See Weintraub Aff. ¶ 4; Aronson Aff ¶ 3. 6

           On February 28, 2019, after a trial in which Attorney Aronson appeared, 7 Judge Jeannine

  B. Kuzneiski issued a judgment of possession in favor of E 40 Buyers in the Holdover Action. See



  2
    All exhibits (“Ex.”) are annexed to the Declaration of Rachel Aghassi, dated October 9, 2020 (“Aghassi Decl.”)
  submitted herewith this Memorandum of Law in support of the instant motion to dismiss.
  3
    MTGLQ Investors, LP v. Kingsley Palmer et al, Index No. 508193/2013 (Supreme Court, Kings County). MTGLQ
  Investors was eventually substituted in place of CitiMortgage.
  4
    E 40 Buyers IG LLC v. Kingsley Palmer et al, Index No. LT-82907-18/KI (Civil Court, Kings County).
  5
    “Weintraub Aff.” refers to the Affidavit of Stephen S. Weintraub, Esq. dated May 21, 2020 in support of the motion
  to dismiss, submitted herewith.
  6
    “Aronson Aff.” refers to the Affidavit of Marc Aronson, Esq. dated May 14, 2020 in support of the motion to dismiss,
  submitted herewith.
  7
    See Aronson Aff. ¶ 3; Weintraub Aff. ¶ 5.

                                                            3
Case 1:19-cv-05542-RPK-CLP Document 37-1 Filed 10/09/20 Page 9 of 23 PageID #: 250




  Ex. B; see also Weintraub Aff ¶ 5; Aronson Aff ¶ 3. The judgment of possession allowed E 40

  Buyers to obtain a warrant to evict Plaintiffs from the Premises. The eviction process does not

  require the help of an attorney to obtain a warrant, and Attorney Weintraub was not retained by

  and was not involved in E 40 Buyers’ efforts to obtain a warrant or arranging the eviction. See

  Weintraub Aff. ¶¶ 6 and 8.

             After attempting, and failing, to obtain a stay in the Holdover Proceeding and also

  attempting and failing to obtain a stay of the Foreclosure Action from the Appellate Division,

  Second Department, on May 19, 2019, Plaintiffs, proceeding pro se, filed an Order to Show Cause

  (“OTSC”) in the Foreclosure Action requesting a stay of eviction, which was signed the next day,

  setting a hearing on June 26, 2019 (“June 26 Appearance”). See Ex. C. The OTSC contained an

  order for temporary relief that “pending a hearing, all proceedings in the eviction action are stayed

  (index no. 82907/2018).” Id. This appears to be the result of some confusion as the index number

  cited is for the Holdover Proceeding (not an “eviction action” as Plaintiffs’ allege in the

  Complaint 8).         In any event, there were no proceedings which took place on the Holdover

  Proceeding after the OTSC was signed as that action was disposed of on February 28, 2019. In the

  portion of the OTSC for service filled out by Plaintiffs, Plaintiffs wrongly identified Attorney

  Weintraub as E 40 Buyers’ counsel in the Foreclosure Action even though Attorney Weintraub

  had never appeared in the Foreclosure Action and E 40 Buyers was not a party thereto. See Ex. C;

  Weintraub Aff. ¶ 7. Even more so, the OTSC oddly did not even require the plaintiff in the

  Foreclosure Action, MTGLQ Investors, to be served with a copy.

             Attorney Weintraub did not appear, and was not retained to appear, nor did he send anyone

  to appear on his behalf at the scheduled oral argument at the June 26 Appearance. See Weintraub



  8
      See Ex. A ¶ 16.

                                                     4
Case 1:19-cv-05542-RPK-CLP Document 37-1 Filed 10/09/20 Page 10 of 23 PageID #: 251




   Aff. ¶ 7. If an attorney appeared on behalf of E 40 Buyers on June 26, 2019, as Plaintiffs allege,

   he or she was not retained by Attorney Weintraub. Id. According to Plaintiffs, the late Noach Dear

   adjourned the OTSC at the June 29 Appearance and extended the stay based on Plaintiffs’ recent

   Chapter 13 bankruptcy filing. 9 Attorney Weintraub was not present at the June 26 Appearance as

   he was not involved in this matter. See Weintraub Aff. ¶¶ 7and 8. To date, there has been no final

   determination on the OTSC and it is unclear if argument eventually took place.

                                           PROCEDURAL HISTORY

            Plaintiffs filed this suit on October 1, 2019 against the City of New York, Inspector Elliot

   Colon, Ramos, Reggie aka Frank Singh, E 40 Buyers IG, LLC, Attorney Weintraub, and John Doe

   #1-2, alleging six (6) causes of action against Attorney Weintraub, all relating to attempts to evict

   Plaintiffs, which the Plaintiffs did not allege Attorney Weintraub was involved in beyond mere

   speculation. See ECF No. 1. The initial complaint asserted that at the June 26 Appearance, “[t]he

   East 40th [sic] Buyers were there. The lawyer for E 40 Buyer [sic] (Stephen Weintraub [sic] office)

   were [sic] there” and that “the lawyer for E 40 Buyers IG, LLC, got angry and started saying they

   are going to get cops and get us thrown out.” Id. at ¶ 19. Notably, Plaintiffs did not allege that

   Attorney Weintraub himself was present. Plaintiffs then alleged that the day after the adjournment

   hearing, police officers arrived at the Premises and subsequently wrongfully arrested both Mr. and

   Mrs. Palmer for trespass. Id. Plaintiffs did not allege that Attorney Weintraub was involved in that

   incident.



   9
     In re: Kingsley Palmer, No. 1-19-43814-cec, (Bank. E.D.N.Y.) The bankruptcy proceeding was subsequently
   dismissed on August 5, 2019 and terminated on October, 8, 2019, based on the Palmers’ failure to file necessary
   documents, failure to make payments to creditors, and failure to make an appearance at a mandatory conference. See
   id. Electronic Order dated Oct. 8, 2019. The related adversary action, entitled Kingsley Palmer v. City of New York, E
   40 Buyers, et al, No. 1-19-01099-cec, (Bank. E.D.N.Y.), was dismissed and terminated by Electronic Order on October
   7, 2019. The adversary complaint was nearly identical to the instant Complaint except that it does not name Attorney
   Weintraub as a defendant.


                                                             5
Case 1:19-cv-05542-RPK-CLP Document 37-1 Filed 10/09/20 Page 11 of 23 PageID #: 252




           Pursuant to this Court’s rules, on March 16, 2020, Attorney Weintraub filed a pre-motion

   conference letter requesting permission to file a pre-answer motion to dismiss. See ECF No. 18.

   On April 7, 2020, in Plaintiffs’ opposition letter, Plaintiffs assert certain unfounded and unpleaded

   claims against Attorney Weintraub, including that “Weintraub [sic] office engaged the police to

   take over the private property and oust the plaintiffs from their home.” See ECF No. 21. On April

   9, 2020, the Court issued a text order deciding that a pre-motion conference was not necessary and

   allowing this motion to go forward.

           On May 26, 2020, Attorney Weintraub filed a motion to dismiss the initial complaint

   pursuant to FRCP § 12(b)(6) based on Plaintiffs’ failure to state a claim upon which relief can be

   granted against Attorney Weintraub. See ECF No. 24. The motion was fully briefed as of July 24,

   2020.

           On August 24, 2020, a teleconference was held before this Court, where Plaintiffs indicated

   their intent to file the instant Amended Complaint. See ECF Dkt. Electronic Order dated August

   24, 2020. During such teleconference, Plaintiffs’ counsel admitted that he did not obtain any

   additional information to implicate Attorney Weintraub.

           On September 12, 2020, Plaintiffs filed the instant Amended Complaint against the City of

   New York, Inspector Elliot Colon, Ramos, Reggie aka Frank Singh, E 40 Buyers IG, LLC,

   Attorney Weintraub, Officer Adam Giaclaone, and Officer Nicholas Cargieri, alleging eight (8)

   causes of action against Attorney Weintraub. The Amended Complaint now asserts additional

   causes of action against Attorney Weintraub for malicious prosecution and intentional infliction

   of emotional distress. Additionally, the Amended Complaint now affirmatively asserts, with no

   good faith basis, that Attorney Weintraub was present at the June 26 Appearance and that Attorney

   Weintraub stated that he would get the cops involved to get Plaintiffs thrown out.



                                                    6
Case 1:19-cv-05542-RPK-CLP Document 37-1 Filed 10/09/20 Page 12 of 23 PageID #: 253




                                       STANDARD OF REVIEW

          A motion pursuant to F.R.C.P. 12(b)(6) seeks dismissal on the grounds that the complaint

   fails to state a claim upon which relief may be granted. Ordinarily, the complaint must simply

   “contain a short and plain statement of the claim showing that the pleader is entitled to relief.”

   F.R.C.P. 8(a)(2). Conclusory statements and allegations are insufficient to meet this burden. See

   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). However, the allegations in an initial

   pleading must “meet the standard of plausibility.” Kuklachev v. Gelfman, 600 F.Supp.2d 437, 455

   (E.D.N.Y. 2009).

          To survive a motion to dismiss pursuant to FRCP 12(b)(6), a complaint must contain

   allegations that “raise a right to relief above the speculative level” and which are not simply generic

   labels, broad conclusions or formulaic recitations of the elements of a cause of action. Twombly,

   550 U.S. at 555-556. “A claim has facial plausibility when the plaintiff pleads factual content that

   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

   alleged.” Id. at 557. Ultimately, “[d]etermining whether a complaint states a plausible claim for

   relief will…be a context-specific task that requires the reviewing court to draw on its judicial

   experience and common sense.” Id.

          The Second Circuit has held on this point that a party must set forth sufficient facts to

   support each element of a claim. See DeJesus v. Sears Roebuck & Co., 87 F.3d 65, 70 (2d Cir.

   1996). To maintain an action, the plaintiff must allege facts demonstrating “more than a sheer

   possibility that a defendant acted unlawfully.” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009),

   citing Twombly. A complaint will not suffice if it relies on “naked assertions devoid of further

   factual enhancement.” Twombly, 550 U.S. at 557.

          For purposes of a motion to dismiss, a complaint is deemed to include any written



                                                     7
Case 1:19-cv-05542-RPK-CLP Document 37-1 Filed 10/09/20 Page 13 of 23 PageID #: 254




   instrument attached to it as an exhibit or any statements or documents incorporated in it by

   reference. See Cosmas v. Hassett, 886 F.2d 8, 13 (2d Cir. 1989). Also included are documents

   that the plaintiffs knew about or relied upon in bringing the suit. See Cortec Industries, Inc. v.

   Sum Holding L.P., 949 F.2d 42, 47-48 (2d Cir. 1991). Furthermore, when deciding a motion to

   dismiss, the court can take judicial notice of relevant matters of public record. Giraldo v. Kessler,

   694 F.3d 161, 164 (2d Cir. 2012).

                                               ARGUMENT

                               POINT I
    THE AMENDED COMPLAINT FAILS TO STATE A CAUSE OF ACTION UNDER 42
                              USC § 1983

           Plaintiffs’ Complaint must be dismissed as it fails to set forth a valid cause of action against

   Attorney Weintraub. Plaintiffs’ claims against Attorney Weintraub that, Attorney Weintraub

   appeared at the June 26 Appearance, in which no argument took place, and ambiguously made

   threats against Plaintiffs, are not only conclusory and without any basis in fact, but also fail to state

   a claim on which relief may be granted. FRCP § 12(b)(6) requires a complaint to “provide the

   grounds upon which [the] claim rests through factual allegations sufficient to raise a right to relief

   above the speculative level.” ATSI Communications, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d

   Cir. 2007), quoting Twombly. 550 U.S. at 555. The Complaint wholly fails to meet this burden,

   as Plaintiffs present no facts in the Complaint regarding Attorney Weintraub’s conduct that could

   remotely raise a right to relief.

           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege facts showing that “(1) the

   challenged conduct was attributable at least in part to a person who was acting under color of state

   law; and (2) the conduct deprived the plaintiff of a right guaranteed under the Constitution of the

   United States” or federal law. Snider v. Dylag, 188 F.3d 51, 53 (2d Cir.1999) (citing Dwares v.


                                                      8
Case 1:19-cv-05542-RPK-CLP Document 37-1 Filed 10/09/20 Page 14 of 23 PageID #: 255




   City of N.Y., 985 F.2d 94, 98 (2d Cir.1993)). Private parties are therefore not generally liable under

   the statute.   Sykes v. Bank of America, 723 F.3d 399, 406 (2d Cir. 2013). Absent special

   circumstances suggesting concerted action between an attorney and a state representative,

   representation by private counsel in state proceedings does not constitute the degree of state

   involvement or interference necessary to establish a claim under § 1983. See Nicholas v. Goord,

   430 F.3d 652, 656 n.7 (2d Cir. 2005); Bourdon v. Loughren, 386 F.3d 88, 90 (2d Cir. 2004).

   Attorney Weintraub is a private individual, not a state actor, and Plaintiffs have not pleaded facts

   sufficient to give rise to private liability under 42 U.S.C. § 1983.

      A. Plaintiffs’ Complaint Fails to Allege the ‘Joint Activity’

          Private individuals are liable under 42 U.S.C. § 1983 where the private actor operates as a

   willful participant in joint activity with the State or its agents. Adickes v. S. H. Kress & Co., 398

   U.S. 144, 152 (1970). “To establish joint action, a plaintiff must show that the private citizen and

   the state official shared a common unlawful goal; the true state actor and the jointly acting private

   party must agree to deprive the plaintiff of rights guaranteed by federal law.” Wong v. Yoo, 649 F.

   Supp. 2d 34, 55-56 (E.D.N.Y. 2009) (citing Bang v. Utopia Restaurant, 923 F. Supp. 46, 49

   (S.D.N.Y. 1996)).

          Here, Plaintiffs allege that “[d]efendants have deprived plaintiffs of their civil,

   constitutional and statutory rights under color of law and have conspired to deprive her of such

   rights and are liable to plaintiffs under 42 U.S.C. § 1983.” See Ex. A ¶27. Specifically, Plaintiffs

   claim violations of their Fourth and Fourteenth Amendment rights under the United States

   Constitution to be free of unreasonable searches and seizures, and of their right to due process

   under the Fourteenth Amendment of the United States Constitution. Plaintiffs support their

   allegation that Attorney Weintraub “conspired” with the New York Police Department (“NYPD”)



                                                     9
Case 1:19-cv-05542-RPK-CLP Document 37-1 Filed 10/09/20 Page 15 of 23 PageID #: 256




   to deprive them of their rights by stating that the “lawyer for E 40 Buyer, Stephen Samuel

   Weintraub was there [present at the June 26 Appearance]” and that “Mr. Weintraub attorney for E

   40 Buyers IG, LLC, got angry and started saying they are going to get the cops and get us thrown

   out.” See Ex. A ¶20. Plaintiffs’ Complaint fails to allege that Attorney Weintraub actually called

   or engaged the police to have Plaintiffs evicted from the Premises or that Attorney Weintraub

   shared any common goal with the NYPD whatsoever.

          In Rice v. City of New York, 275 F. Supp. 3d 395 (E.D.N.Y. 2017), this Court analyzed

   facts and issues almost identical to the instant Complaint. In Rice, the plaintiff tenants brought an

   action under 42 U.S.C. § 1983 against their landlord and their landlord’s attorneys alleging the

   landlord’s attorneys wrongfully obtained a city housing court order and summoned the police to

   enforce the wrongful order, which resulted in the tenants arrest. In Rice, 275 F. Supp. 3d 395, to

   determine whether the private attorneys were personally liable under § 1983, the Court looked to

   whether the facts as alleged in the complaint showed that the attorney defendants shared a common

   goal with the police to violate the tenants’ rights. Id. The specific allegations were that

          (1) the attorneys filed an order to show cause in “for purposes of inappropriately,
          wrongfully and unlawfully importuning said Court to act thereon by its signing,” (2) the
          judge signed the order “as tendered by the ... defendants, inclusive of its temporary
          restraining order, without conducting any kind of hearing ... and without the supporting
          documentation,” (3) the landlords, “at the instruction of or by the acts of the [attorneys] ,...
          contacted, called, summoned, importuned or otherwise caused [the police] to be present at,
          near, in or about [tenants' apartment] for purposes of enforcing the said temporary
          restraining order and/or to facilitate and/or cause the unlawful and/or forced entry therein
          by themselfs [sic] and/or by” the HVAC workers, and (4) the attorneys “did conspire to
          cause and permit and did actually cause and permit the false arrest, wrongful detention,
          assault, wrongful entry, constructive eviction and the unlawful seizure of the person and
          property of the plaintiffs.”

   Id. at 404. Ultimately, the Rice Court found there were no facts alleged which supported a claim

   that the attorney defendants “had an understanding with or exerted any improper influence over

   any state actor, and the Court ‘cannot speculate’ as to whether any such discussions occurred or

                                                    10
Case 1:19-cv-05542-RPK-CLP Document 37-1 Filed 10/09/20 Page 16 of 23 PageID #: 257




   what they contained” Id. (citation omitted). The Court further held that “merely… calling the

   police, even for an improper purpose, does not create private liability under § 1983.” Id. Here,

   even if Attorney Weintraub had called the police, which Plaintiffs do not allege, merely engaging

   the police to have Plaintiffs evicted is not sufficient to give rise to a claim under 42 U.S.C. § 1983.

      B. Plaintiffs’ Complaint Fails to Allege Conspiracy

             To bring a 42 U.S.C. § 1983 conspiracy claim, Plaintiffs must allege “(1) an agreement

   between a state actor and a private party; (2) to act in concert to inflict an unconstitutional injury,

   and (3) an overt act done in furtherance of that goal causing damages.” Ciambriello v. County of

   Nassau, 292 F.3d 307, 324–25 (2d Cir. 2002) (citing Pangburn v. Culbertson, 200 F.3d 65, 72 (2d

   Cir. 1999)). Further, “complaints containing only conclusory, vague, or general allegations that

   the defendants have engaged in a conspiracy to deprive the plaintiff of his constitutional rights are

   properly dismissed; diffuse and expansive allegations are insufficient, unless amplified by specific

   instances of misconduct.” Id. at 325 (quoting Dwares, 985 F.2d at 100).

             Plaintiffs’ Complaint fails to allege any agreement between Attorney Weintraub and any

   state actor beyond Plaintiffs’ mere conclusory contention that Attorney Weintraub stated “they are

   going to get cops and get [Plaintiffs] thrown out” of the Premises at the June 26 Appearance. See

   Ex. A ¶20. Plaintiffs’ allegations are vague, conclusory, general, and are insufficient because there

   is no specific instance of misconduct on behalf of Attorney Weintraub alleged. See Ciambriello,

   292 F.3d at 324–25; see also Rice, 275 F. Supp. 3d at 406 (finding no factual basis to suggest an

   agreement between the defendants and any state actor to act in concert to inflict a constitutional

   injury where plaintiffs failed to specifically plead the details of a conspiracy beyond the details

   that defendants summoned the police to plaintiffs' apartment to enforce a temporary restraining

   order).



                                                     11
Case 1:19-cv-05542-RPK-CLP Document 37-1 Filed 10/09/20 Page 17 of 23 PageID #: 258




      C. Plaintiffs’ Complaint Fails to Allege Attorney Weintraub’s Personal Involvement

          Even if Plaintiffs allegations established joint action or conspiracy rising to the level of a

   private actor acting under the color of law, which they do not, Plaintiffs have not pleaded facts

   sufficient to establish personal liability on behalf of Attorney Weintraub. “[I]t is well settled in

   [the Second] Circuit that personal involvement of defendants in alleged constitutional deprivations

   is a prerequisite to an award of damages under § 1983.” See Wong, 649 F Supp. 2d at 53 (citing

   Wright v. Smith, 21 F.3d 496, 501 (2d Cir.1994); see also McKinnon v. Patterson, 568 F2d 930,

   934 (2d Cir 1977). “Personal involvement may be established by a showing of direct participation,

   meaning ‘intentional participation in the conduct constituting a violation of the victim's rights by

   one who knew of the facts rendering it illegal.’” Wong, 649 F.Supp. 2d at 61 (quoting Provost v.

   City of Newburgh, 262 F.3d 146, 155 (2d Cir.2001)).

          As mentioned above, Plaintiffs’ merely allege that the “Mr. Weintraub attorney for E 40

   Buyers IG, LLC, got angry and started saying they are going to get the cops and get us thrown

   out.” See Ex. A ¶20. In the Complaint, Plaintiffs do not allege that Attorney Weintraub actually

   called the police leading to their alleged wrongful eviction or that Attorney Weintraub was present

   during the alleged constitutional deprivations. As Plaintiffs do not allege Attorney Weintraub

   himself was present during the eviction and arrest, or that he personally called the police, Plaintiffs

   have failed to plead facts sufficient to show the requisite personal involvement to bring a 42 U.S.C.

   § 1983 claim against Attorney Weintraub who is not a state actor.

                                                POINT II

    PLAINTIFFS’ CLAIM FOR VIOLATION OF THE AUTOMATIC STAY FAILS AS A
                             MATTER OF LAW

          A party seeking damages for a violation of an automatic stay pursuant to 11 U.S.C. § 362(k)

   must prove “(1) that a bankruptcy petition was filed, (2) that the debtor is an individual, (3) that


                                                     12
Case 1:19-cv-05542-RPK-CLP Document 37-1 Filed 10/09/20 Page 18 of 23 PageID #: 259




   the creditor received notice of the petition, (4) that the creditor's actions were in willful violation

   of the stay, and (5) that the debtor suffered damages.” See In re Laskaratos, 605 B.R. 282, 299-

   300 (Bankr E.D.N.Y. 2019) (citing In re Leiba, 529 B.R. 501, 506 (Bankr. E.D.N.Y. 2015)). The

   term ‘willful’ means ‘any deliberate act taken by a creditor in violation of the automatic stay,

   which the violator knows to be in existence.’ See In re Leiba, 529 B.R. at 507 (quoting

   Crysen/Montenay Energy Co. v. Esselen Assoc., Inc., 902 F.2d 1098, 1105 (2d Cir. 1990)).

           Although attorneys representing creditors can be liable for damages based on actions the

   attorney took in violating a stay, Plaintiffs’ have not alleged facts sufficient to state such a claim.

   Plaintiffs’ have not alleged that Attorney Weintraub took any willful action to violate the stay as

   required to bring such claim. See In re Grinspan, 597 B.R. 725, 744 (Bankr E.D.N.Y. 2019)

   (holding that a creditor’s attorney was liable for violating an automatic stay based on his actual

   knowledge of the debtor’s bankruptcy filing and the attorney’s subsequent filing of a motion in

   state court against the stay). Instead, Plaintiffs’ here speculatively claim with no good faith basis

   that on June 26, 2019 Attorney Weintraub was present at a court hearing and was shown the

   bankruptcy paperwork. See Exhibit A ¶20. Plaintiffs further contend that Attorney Weintraub got

   angry and stated he would get the cops and have Plaintiffs thrown out of the Premises and that the

   next day, the police showed up and allegedly falsely arrested Plaintiffs. Id. Besides the fact that

   Attorney Weintraub’s representation of E 40 Buyer was exclusive to the Holdover Proceeding and

   had never represented E 40 Buyers in the bankruptcy proceeding or the Foreclosure Action, nor

   was he present at the hearing, the allegations in the Complaint are insufficient to establish liability

   on behalf of Attorney Weintraub. Plaintiffs do not allege that Attorney Weintraub acted in any

   way to violate the stay, let alone doing so willfully. Therefore, Plaintiffs’ claim for damages for a

   willful violation of the stay is also meritless.



                                                      13
Case 1:19-cv-05542-RPK-CLP Document 37-1 Filed 10/09/20 Page 19 of 23 PageID #: 260




                                                POINT III

   THIS COURT SHOULD DECLINE TO EXERCISE SUPPLEMENTAL JURISDICTION
     OVER PLAINTIFFS’ STATE-LAW CLAIMS WHICH OTHERWISE FAIL AS A
                            MATTER OF LAW

            Since the federal claims are wholly without merit, this Court could, and should, decline to

   exercise supplemental jurisdiction over state-law claims when it “has dismissed all claims over

   which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3). Even more so, Plaintiffs’ state law

   claims are similarly meritless.

            A. Plaintiffs’ Fail to Allege a False Imprisonment Claim under New York Law

            To state a false imprisonment claim under New York law, a plaintiff must allege facts

   sufficient to show (1) the defendant intended to confine the plaintiff, (2) the plaintiff was conscious

   of the confinement, (3) the plaintiff did not consent to the confinement and (4) the confinement

   was not otherwise privileged. See Hernandez v. United States, 939 F3d 191, 199 (2d Cir 2019)

   (citation omitted). Where, as here, a plaintiff does not allege a defendant personally confined the

   plaintiff, “the plaintiff must show that [the] defendant instigated his arrest.” Carrington v. City of

   New York, 201 A.D.2d 525, 526-27 (2d Dept. 1994).

            Plaintiffs’ Complaint fails to allege facts sufficient to give rise to a claim that Attorney

   Weintraub “instigated” their arrest as Plaintiffs do not and cannot allege Attorney Weintraub

   personally engaged the NYPD to have Plaintiffs arrested. Even if this Court were to construe the

   Complaint to allege Attorney Weintraub called the police, which it does not, Plaintiffs false

   imprisonment would still fail. “Merely providing information to the [police], even when

   subsequently found to be in error, resulting in the arrest of an innocent man, does not subject the

   informant to liability for false imprisonment.” Williams v. State, 90 A.D.2d 861, 862 (3d Dept.

   1982).



                                                     14
Case 1:19-cv-05542-RPK-CLP Document 37-1 Filed 10/09/20 Page 20 of 23 PageID #: 261




           B. Plaintiffs’ Complaint Fails to Allege Conspiracy under New York Law

           New York does not recognize civil conspiracy to commit a tort as an independent cause of

   action. See Pappas v. Passias, 271 A.D.2d 420 (2d Dept. 2000); see also Alexander & Alexander,

   Inc. v. Fritzen, 68 N.Y.2d 968 (1986). Such cause of action can be pleaded only if evidence exists

   of an underlying tort to connect the actions of separate defendants with an otherwise actionable

   tort. See id. quoting Brackett v. Griswold, 112 N.Y. 454 (1889); see also Danahy v. Meese, 84

   A.D.2d 670 (4th Dept. 1981).

           Plaintiffs contend that “defendants agreed to violate the plaintiffs’ rights” and “made an

   agreement to attempt to cover up the Supreme Court order of the restraining order” and “took

   action in furtherance of this agreement by arresting plaintiffs and bringing charges of trespass

   against him.” See Ex. A ¶¶ 36-37. As described above, Plaintiffs have not alleged any facts

   sufficient to show an “agreement” between Attorney Weintraub and any other named defendant.

   Additionally, as described above, Plaintiffs fail to properly plead the independent cause of action

   for false imprisonment against Attorney Weintraub, thus the civil conspiracy claim must also fail.

           C. Plaintiffs’ Complaint Fails to Allege Constitutional Tort

           Plaintiffs’ allege that “[d]efendants, acting under color of law, violated plaintiff’s rights

   pursuant to §§ 5, 6 and 12 of the New York State Constitution.” See Ex. A ¶ 37. As discussed

   above, Attorney Weintraub is not a state actor and was not acting under color of law, therefore

   Plaintiffs’ constitutional tort claim likewise fails.

           D. Plaintiffs’ Complaint Fails to Allege Malicious Prosecution

           In order to recover for malicious prosecution, a plaintiff must establish four elements: (1)

   that a criminal proceeding was commenced; (2) that it was terminated in favor of the accused; (3)

   that it lacked probable cause; and (4) that the proceeding was brought out of actual malice. Baker



                                                      15
Case 1:19-cv-05542-RPK-CLP Document 37-1 Filed 10/09/20 Page 21 of 23 PageID #: 262




   v. City of New York, 44 A.D.3d 977, 979 (2d Dept. 2007). A failure to establish any one of those

   elements results in the defeat of the plaintiff’s cause of action. Brown v. Sears Roebuck & Co, 297

   A.D.2d 205 (1st Dept. 2002). In order for a civilian defendant to be considered to have initiated a

   criminal proceeding, the defendant must have affirmatively induced the officer to act, such as

   taking an active part in the arrest and procuring it to be made or showing active, officious and

   undue zeal, to the point where the officer is not acting of his own volition. See Lupski v. County

   of Nassau, 32 A.D.3d 997, 998 (2d Dept. 2006). As a general rule, a civilian complainant who

   merely furnishes information to law enforcement authorities who are then free to exercise their

   own judgment as to whether an arrest will be made and criminal charges filed will not be held

   liable for malicious prosecution. See Baker, 44 A.D.3d at 980.

           Here, Plaintiffs’ allegations in the Complaint do not give rise to a claim for malicious

   prosecution against Attorney Weintraub who is a civilian. In a conclusory fashion, Plaintiffs allege

   that Attorney “Weintraub lived up to his declaration what he had said [sic] on June 26, 2019 that

   he would get the police to do the job now.” See Ex. A ¶63. Plaintiffs do not allege that Attorney

   Weintraub affirmatively called the police or provided NYPD with any information, let alone that

   Attorney Weintraub affirmatively induced an officer to act in such a way that would show the

   officers were not acting on their own volition. See Baker, 44 A.D.3d at 980; See Lupski, 32 A.D.3d

   at 998. As such, Plaintiffs’ Complaint wholly fails to show that Attorney Weintraub initiated or

   participated in any criminal proceeding against the Plaintiffs, thus the malicious prosecution claim

   is similarly meritless.




                                                   16
Case 1:19-cv-05542-RPK-CLP Document 37-1 Filed 10/09/20 Page 22 of 23 PageID #: 263




          E. Plaintiffs’ Complaint Fails to Allege Intentional Infliction of Emotional Distress

          Plaintiffs do not set forth a valid claim for intentional infliction of emotional distress

   against Attorney Weintraub as they fail to set forth any acts by Attorney Weintraub supporting

   such a claim. A prima facie claim of intentional infliction of emotional distress under New York

   law requires a showing of “(1) extreme and outrageous conduct; (2) intent to cause severe

   emotional distress; (3) a causal connection between the conduct and the injury; and (4) severe

   emotional distress.” Howell v. New York Post Co., Inc., 81 N.Y.2d 115, 121 (1993).

          While Plaintiffs do not make any specific allegations of conduct on behalf of Attorney

   Weintraub in their cause of action for intentional infliction of emotional distress, none of the in

   the Complaint set forth any extreme and outrageous conduct by Attorney Weintraub, nor an intent

   to cause severe emotional distress to Plaintiffs. Indeed, the allegations in the Complaint against

   Attorney Weintraub relate to his purported statements at a hearing in which Plaintiffs allege

   Attorney Weintraub was representing E 40 Buyers. Even if Plaintiffs allegations in the Complaint

   were true, non-speculative, and made with a good faith basis, the alleged conduct by Attorney

   Weintraub amounts to nothing more than an attorney representing a client at a hearing. See Guiles

   v. Simser, 35 A.D.3d 1054 (3d Dept. 2006) (under New York law, a plaintiff may not recover

   emotional damages based upon an attorney’s conduct in an underlying civil action). As Plaintiffs’

   allegations against Attorney Weintraub do not constitute extreme and outrageous conduct, and did

   not cause Plaintiffs severe emotional distress, Plaintiffs’ action must be dismissed. Howell, 81

   N.Y.2d at 121.

                                           CONCLUSION

          For all of the foregoing reasons and principles of law, the motion by Attorney Weintraub,

   pursuant to F.R.C.P. 12(b)(6), should be granted dismissing the Complaint, with prejudice,



                                                   17
Case 1:19-cv-05542-RPK-CLP Document 37-1 Filed 10/09/20 Page 23 of 23 PageID #: 264




   together with such other, further and different relief as to the Court seems just and proper.

   Dated: New York, New York
          October 9, 2020


                                               Yours, etc.

                                               FURMAN KORNFELD & BRENNAN LLP


                                               By:        /s/ Rachel Aghassi     ___________
                                                            Rachel Aghassi, Esq.
                                                            Attorney for Defendant
                                                            Stephen S. Weintraub, Esq.
                                                            61 Broadway, 26th Floor
                                                            New York, New York 10006
                                                            (212) 867-4100
                                                            File No.: 303.021




                                                     18
